Sun National Bank 401(k) Plan Financial Statements as of December31, 2011 and 2010 and for the Year Ended December31, 2011, Supplemental Schedule as of December31, 2011, and Report of Independent Registered Public Accounting Firm Sun National Bank 401(k) PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 FINANCIAL STATEMENTS AS OF DECEMBER 31, 2, 2011: Statements of Net Assets Available for Benefits 3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5-10 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2011: Form 5500 Schedule H,Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2011 11 All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Security Act of 1974 have been omitted because they are not applicable. 1 Report of Independent Registered Public Accounting Firm The Plan Administrator and Participants Sun National Bank 401(k) Plan We have audited the accompanying statements of net assets available for benefits of Sun National Bank 401(k) Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Sun National Bank 401(k) Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the 2011 basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the 2011 basic financial statements taken as a whole. The supplemental schedule H, line 4i – schedule of assets (held at end of year) that accompanies the Plan’s financial statements does not disclose the historical cost of nonparticipant directed Plan assets held by the Plan’s trustee. Disclosure of this information is required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. /s/J.H. Cohn LLP Roseland, New Jersey June 28, 2012 2 SUN NATIONAL BANK 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 ASSETS Investments, at fair value: Mutual funds $ $ Common stocks Investment contract in common/collective trust Total investments RECEIVABLES Receivables: Notes receivable from participants Total receivables Total assets LIABILITIES Payables: Excess contributions payable Total liabilities NET ASSETS REFLECTING INVESTMENTS AT FAIR VALUE Adjustments from fair value to contract value for interest in common/collective trust relating to fully benefit-responsive investment contracts ) NET ASSETS AVAILABLE FOR BENEFITS $ $ See notes to financial statements. 3 SUN NATIONAL BANK 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2011 ADDITIONS TO NET ASSETS ATTRIBUTED TO: Investment income: Interest and dividends $ Net investment income Interest income on notes receivable from participants Contributions: Employer Participant Rollover Total contributions Total additions DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Net depreciation in fair value of investments Distributions to participants Administrative expenses Total deductions NET DECREASE NET ASSETS AVAILABLE FOR BENEFITS, BEGINNING OF YEAR NET ASSETS AVAILABLE FOR BENEFITS, END OF YEAR $ See notes to financial statements. 4 SUN NATIONAL BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS AS OF DECEMBER31, 2, 2011 1. DESCRIPTION OF THE PLAN The Sun National Bank (the “Bank”) 401(k) Plan (the “Plan”) is a defined contribution plan that was initiated on January 1, 1996. The following description of the Plan provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. a. General — The Plan is a defined contribution plan of the Bank covering all full-time employees of the Bank who have completed 90 days of service and are age twenty-one or older. The Board of Directors of the Bank controls and manages the operation and administration of the Plan. Fidelity Management Trust Company (“FMTC”) serves as the trustee of the Plan. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). b. Contributions — Each year, participants may contribute up to 75% of pre-tax annual compensation, as defined in the Plan. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. Participants who have attained the age 50 before the end of the Plan year are eligible to make catch-up contributions. Participants direct the investment of their contributions into various investment options offered by the Plan. The Bank matches 50 percent of the first six percent of base compensation that a participant contributes to the Plan. The matching Bank contribution is invested directly in Sun Bancorp, Inc. common stock. Additional profit sharing amounts may be contributed at the option of the Bank’s Board of Directors and is invested in a portfolio of investments as directed by the Bank. Contributions are subject to certain limitations. c. Participant Accounts — Individual accounts are maintained for each Plan participant. Each participant’s account is credited with the participant’s contribution and allocations of the Bank’s contribution and Plan earnings and charged with an allocation of expenses, if applicable. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. d. Vesting — Participants are immediately vested in their contributions plus actual earnings thereon. Vesting in the Bank’s matching and discretionary contribution portion of their accounts plus actual earnings thereon is based on years of continuous service as defined in the Plan. A participant is 100% vested after four years of credited service. e. Notes Receivable from Participants —A participant may borrow from his or her fund accounts from a minimum of $1,000 up to a maximum equal to the lesser of one-half of his or her vested account balance or $50,000 reduced by the highest outstanding loan balance in his or her account during the prior twelve month period. Up to 50% of a participant’s vested account balance may be used as collateral for any loan.Loan transactions are treated as a transfer from the investment fund to the Participant Loans. The loans are secured by the balance in the participant’s account and bear interestat rates that range from 4.25% to 8.75%, commensurate with prevailing interest rates charged by persons in the business of lending money for loans under similar circumstances, as determined by the Plan administrator. Principal and interest on loans is paid ratably throughbi-weekly payroll deductions. f. Payment of Benefits — Upon termination of service due to death, disability or retirement, a participant or a participant’s beneficiary may generally elect to receive either a lump-sum amount equal to the value of the participant’s vested interest in his or her account, or in the form of installments as designated by the participant or participant’s beneficiary. On an annual basis, the Plan administrator may direct FMTC to distribute account balances $1,000 or lessin a lump sum distribution without consent from the terminated participant. For termination of service for other reasons, a participant may elect to receive the value of the vested interest in his or her account as a lump-sum distribution. g. Forfeited Accounts — At December 31, 2011 and 2010, forfeited nonvested accounts totaled $13,413 and $15,468, respectively.Forfeiture of nonvested Bank contributions remains in the Plan to pay Plan administrative expenses. During 2011,forfeited nonvested accounts werereduced by $15,357 for the payment of administrative expenses. 5 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting— The accompanying financial statements of the Plan have been prepared under the accrual method of accounting. Investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Statements of Net Assets Available for Benefits present the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contract from fair value to contract value. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Investment Valuation and Income Recognition— Investments are reported at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. See Note 3 for discussion of fair value measurements. Interest and dividends are included in income when earned based on the term of the investments and the periods during which the investments are owned by the Plan. Purchases and sales of securities are recorded on a trade-date basis. Net appreciation (depreciation) includes the Plan's gains (losses) on investments bought and sold as well as held during the year. Use of Estimates— The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires Plan management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results may differ from those estimates and assumptions. Notes Receivable from Participant— Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent participant loans are reclassified as distributions based upon the terms of the Plan document. Payment of Benefits— Benefits are recorded when paid. Administrative Expenses—Certain expenses of maintaining the Plan are paid by the Bank. 3. FAIR VALUE MEASUREMENTS The Plan accounts for fair value measurements in accordance withFinancial Accounting Standards BoardAccounting Standards Codification (“FASB ASC”) 820.FASB ASC 820 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.FASB ASC 820 does not require any new fair value measurements. The definition of fair value retains the exchange price notion in earlier definitions of fair value. FASB ASC 820 clarifies that the exchange price is the price in an orderly transaction between market participants to sell the asset or transfer the liability in the market in which the reporting entity would transact for the asset or liability. The definition focuses on the price that would be received to sell the asset or paid to transfer the liability (an exit price), not the price that would be paid to acquire the asset or received to assume the liability (an entry price). FASB ASC 820 emphasizes that fair value is a market-based measurement, not an entity-specific measurement and also clarifies the application of fair value measurement in a market that is not active. The three levels within the fair value hierarchy are described as follows: ● Level1 - Quoted prices in active markets for identical assets or liabilities.The fair value hierarchy gives the highest priority to Level 1 inputs. ● Level 2 - Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 2 inputs include: quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability; and inputs that are derived principally from or corroborated by observable market data by correlation or other means. ● Level 3- Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Level 3 assets and liabilities include financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation.The fair value hierarchy gives the lowest priority to Level 3 inputs. 6 The Plan measures financial assets and liabilities at fair value in accordance with FASB ASC 820. These measurements involve various valuation techniques. The following is a description of the Plan’s valuation techniques used for assets measured at fair value: Mutual funds – Valued at the net asset value (“NAV”) of shares held in the Plan at year end. The NAV is based upon the value of the underlying assets owned by the fund, less its liabilities, and then divided by the number of shares outstanding. This is a Level 1 input as the NAV is quoted in an active market. Common stock – Valued at the closing price reported on the active market on which the stock is traded, a Level 1 input. Investment contract in common/collective trust – Valued based on information reported by FMTC.The fair value is equal to the sum of the market value of all of the fund’s underlying securities, which represents the NAV of shares held by the Plan at year end. The investment in the trust is a public investment security valued using the NAV provided by FMTC. The NAV is quoted on a private market that is not active; however, the unit price is based on the underlying investments that are traded on an active market and is considered a Level 2 input. The investment in the trust is carried at fair value based on the closing price in the active market. Unit values are determined by dividing the fund's net assets at fair value by its units outstanding at the valuation dates. The unit values of the fund were $1.00 on bothDecember 31, 2011 and 2010, respectively. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. Category Used for Fair Value Measurement December 31, 2011 Total Level 1 Level 2 Level 3 Mutual funds: Valuefunds $ $ $
